DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status
Acknowledgment is made of the amendment filed on 6/29/2022, which amended claims 1 and 12 and added new claims 13-14. Claims 1-14 are currently pending.  

Claim Objections
Claims 12 and 14 are objected to because of the following informalities:
Claim 12, line 6, “to two move” should be changed to --to move-- to correct grammar.
Claim 14, line 2, “the two of actuators” should be changed to --two of the actuators-- or --the two actuators-- to correct grammar. 
Appropriate correction is required to place claims in better form.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, and 7-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (WO2019/096536).
Regarding claim 1, Huang discloses an exposing apparatus for exposing a substrate so as to transfer a pattern formed on an original to the substrate by using exposure light from a light source (Fig. 1), comprising: 
a substrate stage on which the substrate is mounted (Figs. 1-13, 15, paras. [0038], [0049], [0053], [0056], [0059], [0111]-[0115], positioning device PW includes a substrate table WT, or substage 9, to support a substrate W); 
a driving unit configured to drive the substrate stage, the driving unit including a plurality of actuators each configured to apply a thrust to the substrate stage in respective directions different from each other (Figs. 1-15, paras. [0059]-[0061], [0093]-[0095], [0096], [0105], [0108]-[0110], [0112]-[0116], main actuator 17 and magnet systems 19, 21, magnet systems 119, 121, magnet systems 219, 221, passive force systems 319, 321, magnet assemblies 419, 421, and magnet assemblies 519, 521, and magnet systems 621, 619 apply opposing forces to the substage 9 during scanning of the substage 9), and 
a controller (Figs. 1-2, paras. [0023], [0063]-[0064], a control system 27) configured to control the driving unit to cause the substrate stage to move in a scanning direction when exposing each of a plurality of shot regions on the substrate (Figs. 1-14, paras. [0003], [0053], [0058]-[0061], [0063]-[0064], [0093]-[0095], [0096], [0105], [0108]-[0110], [0112]-[0116], [0125], a control system 27 controls the main actuator 17 and the magnet assemblies to cause scanning of the substrate stage 9 in the scanning direction during exposure), and to cause two of the plurality of actuators to apply the thrust to the substrate stage in respective directions opposite to each other in at least a part of time duration of each movement in the scanning direction (Figs. 1-14, paras, [0059]-[0061], [0063]-[0064], [0073]-[0076], [0082], [0093]-[0095], [0096], [0101], [0105], [0108]-[0110], [0112]-[0116], [0119], the magnet assemblies (magnet systems 19, 21, magnet systems 119, 121, magnet systems 219, 221, passive force systems 319, 321, magnet assemblies 419, 421, and magnet assemblies 519, 521, and magnet systems 621, 619) apply forces in opposite directions during scanning). 
Regarding claim 2, Huang discloses wherein the controller controls the driving unit to cause the substrate stage to move in the scanning direction in accordance with the acceleration profile generated such that the acceleration in the scanning direction is varied from a negative value in a section to 0 at a predetermined time, and is then varied to a positive value in a section from 0 at the predetermined time when each of remaining shot regions on the substrate is exposed (Figs. 1-14, paras. [0003], [0053], [0059], [0063], [0075]-[0076], [0119]-[0120], [0129], the control system controls the magnet assemblies and actuator to move the substage 9 with a desired acceleration. The substage is accelerated towards the positive moving direction as a result of the applied forces and accelerated to a negative moving direction; therefore, the substage acceleration is varied from a negative value to zero to a positive value during scanning). 
Regarding claim 5, Huang discloses wherein the controller generates a thrust profile of each of the plurality of actuators based on an acceleration command value generated from the acceleration profile when exposing each of the plurality of shot regions (Figs. 1-14, paras. [0003], [0053], [0059], [0063], [0075]-[0076], [0082], [0101], [0119]-[0120], [0125]-[0126], [0129], the control system controls the magnet assemblies and actuator to move the substage 9 with a desired acceleration by arranging the actuators to provide resultant forces upon the substage). 
Regarding claim 7, Huang discloses wherein the controller controls the driving unit such that each of the plurality of actuators applies the thrust to the substrate stage at the predetermined time (Figs. 1-14, paras. [0003], [0053], [0059]-[0061], [0063]-[0064], [0073]-[0076], [0082], [0093]-[0095], [0096], [0101], [0105], [0108]-[0110], [0112]-[0116], [0119], the substage is controlled such that the desired forces are applied during scanning). 
Regarding claim 8, Huang discloses wherein the controller controls the driving unit such that each of the plurality of actuators applies the thrust to the substrate stage at any time of each movement in the scanning direction (Figs. 1-14, paras, [0059]-[0061], [0063]-[0064], [0073]-[0076], [0082], [0093]-[0095], [0096], [0101], [0105], [0108]-[0110], [0112]-[0116], [0119], the substage 9 is controlled such that the magnet assemblies each apply a thrust during scanning stage movement). 
Regarding claim 9, Huang discloses wherein the plurality of actuators includes a first actuator configured to apply a first thrust having a positive orientation in the scanning direction to the substrate stage, and a second actuator configured to apply a second thrust having a negative orientation in the scanning direction to the substrate stage (Figs. 1-14, paras, [0003], [0053], [0059]-[0061], [0063]-[0064], [0073]-[0076], [0082], [0093]-[0095], [0096], [0101], [0105], [0108]-[0110], [0112]-[0116], [0119], the magnet assemblies (magnet systems 19, 21, magnet systems 119, 121, magnet systems 219, 221, passive force systems 319, 321, magnet assemblies 419, 421, and magnet assemblies 519, 521, and magnet systems 621, 619) apply forces in the positive scanning direction and in the opposite, negative, scanning direction of the substage 9), and
wherein the controller controls the driving unit to apply both of the first thrust and the second thrust to the substrate stage in the at least a part of time duration (Figs. 1-14, paras. [0003], [0053], [0059]-[0061], [0063]-[0064], [0073]-[0076], [0082], [0093]-[0095], [0096], [0101], [0105], [0108]-[0110], [0112]-[0116], [0119]-[0120], [0129], the controller arranges the actuators such that the forces are applied in both the negative and the positive scanning directions during scanning. The substage also experiences a zero-force position when the resultant force applied is zero in magnitude). 
Regarding claim 10, Huang discloses wherein each of the plurality of actuators is an electromagnet actuator (Figs. 1, paras. [0060], [0065], [0108]-[0110], [0112], [0128], the actuator and the magnetic force systems comprise electromagnets). 
Regarding claim 11, Huang discloses a method for manufacturing an article, comprising:
exposing the substrate by using the exposing apparatus according to claim 1 (see claim 1 rejection above, Fig. 1, paras. [0003], [0038], [0047]-[0053], [0056]-[0059], a lithography apparatus exposes a substrate);
developing the exposed substrate (para. [0138], the exposed substrate is developed); and
processing the developed substrate to manufacture an article (para. [0138], the exposed and developed substrate is further processed to produce an article, such integrated circuit devices). 
Regarding claim 12, Huang discloses a method for exposing a substrate so as to transfer a pattern formed on an original to the substrate by using exposure light from a light source in an exposing apparatus (Fig. 1, paras. [0003], [0038], [0047]-[0053], [0056]-[0059]) including a substrate stage on which the substrate is mounted ((Figs. 1-13, 15, paras. [0038], [0049], [0053], [0056], [0059], [0111]-[0115], positioning device PW includes a substrate table WT, or substage 9, to support a substrate W), and a driving unit having a plurality of actuators each configured to apply a thrust to the substrate stage in respective directions different from each other (Figs. 1-15, paras. [0059]-[0061], [0093]-[0095], [0096], [0105], [0108]-[0110], [0112]-[0116], main actuator 17 and magnet systems 19, 21, magnet systems 119, 121, magnet systems 219, 221, passive force systems 319, 321, magnet assemblies 419, 421, and magnet assemblies 519, 521, and magnet systems 621, 619 apply opposing forces to the substage 9 during scanning of the substage 9), comprising:
controlling the driving unit to cause the substrate stage to move in the scanning direction when exposing each of a plurality of shot regions on the substrate (Figs. 1-14, paras. [0003], [0053], [0058]-[0061], [0063]-[0064], [0093]-[0095], [0096], [0105], [0108]-[0110], [0112]-[0116], [0125], a control system 27 controls the main actuator 17 and the magnet assemblies to cause scanning of the substrate stage 9 in the scanning direction during exposure), and to cause two of the plurality of actuators to apply the thrust to the substrate stage in respective directions opposite to each other in at least a part of time duration of each movement in the scanning direction (Figs. 1-14, paras, [0059]-[0061], [0063]-[0064], [0073]-[0076], [0082], [0093]-[0095], [0096], [0101], [0105], [0108]-[0110], [0112]-[0116], [0119], the magnet assemblies (magnet systems 19, 21, magnet systems 119, 121, magnet systems 219, 221, passive force systems 319, 321, magnet assemblies 419, 421, and magnet assemblies 519, 521, and magnet systems 621, 619) apply forces in opposite directions during scanning).
Regarding claim 13, Huang discloses wherein the controller is configured to control the driving unit to cause two of the plurality of actuators to apply the thrust to the substrate stage in respective directions opposite to each other in the scanning direction (Figs. 1-14, paras, [0059]-[0061], [0063]-[0064], [0073]-[0076], [0082], [0093]-[0095], [0096], [0105], [0108]-[0110], [0112]-[0116], [0119], the magnet assemblies (magnet systems 19, 21, magnet systems 119, 121, magnet systems 219, 221, passive force systems 319, 321, magnet assemblies 419, 421, and magnet assemblies 519, 521, and magnet systems 621, 619) apply opposite forces in the negative and positive y-axis directions (in the moving direction 7, or the scanning direction) during scanning).
Regarding claim 14, Huang discloses wherein a total thrust of the thrusts applied by the two of actuators becomes zero in the at least a part of time duration (Figs. 1-3, 9, and 14, paras. [0062], [0073]-[0076], [0085], [0101], [0125]-[0126], the total thrust applied to the substage 9 during scanning becomes zero).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claim 2 above, and further in view of Emoto et al. (US PGPub 2012/0170008, Emoto hereinafter).
Regarding claim 3, Huang discloses wherein the controller controls the driving unit to cause the substrate stage to move in the scanning direction in accordance with the acceleration profile generated such that the acceleration in the scanning direction is varied from a negative value in a section to 0 at a predetermined time, and is then varied to a positive value in a section from 0 at the predetermined time when each of remaining shot regions on the substrate is exposed (Figs. 1-14, paras. [0003], [0053], [0059], [0063], [0075]-[0076], [0119]-[0120], [0129], the control system controls the magnet assemblies and actuator to move the substage 9 with a desired acceleration. The substage is accelerated towards the positive moving direction as a result of the applied forces and accelerated to a negative moving direction; therefore, the substage acceleration is varied from a negative value to zero to a positive value during scanning), but Huang does not appear to explicitly describe the acceleration profile generated such that the acceleration in the scanning direction is varied from a negative value in a section to 0 at a predetermined time, and is then varied to a positive value in a section from 0 at the predetermined time when each of remaining shot regions on the substrate is exposed. 
Emoto discloses wherein the controller controls the driving unit to cause the substrate stage to move in the scanning direction in accordance with the acceleration profile generated such that the acceleration in the scanning direction is varied from a negative value in a section to 0 at a predetermined time, and is then varied to a positive value in a section from 0 at the predetermined time when each of remaining shot regions on the substrate is exposed (Figs. 1, 3, 4, and 8, paras. [0021], [0022], [0042]-[0046], [0047]-[0049], the acceleration profile of the substrate stage is varied from a negative value to 0 and from 0 to a positive value for alternating shots while varying from a positive value to 0 and from 0 to a negative value for other shots). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the acceleration profile generated is such that the acceleration in the scanning direction is varied from a negative value in a section to 0 at a predetermined time, and is then varied to a positive value in a section from 0 at the predetermined time when each of remaining shot regions on the substrate is exposed as taught by Emoto in the acceleration profile generated by the controller of the exposing apparatus as taught by Huang since including wherein the controller controls the driving unit to cause the substrate stage to move in the scanning direction in accordance with the acceleration profile generated such that the acceleration in the scanning direction is varied from a negative value in a section to 0 at a predetermined time, and is then varied to a positive value in a section from 0 at the predetermined time when each of remaining shot regions on the substrate is exposed is commonly used to control the stage position during scanning exposure to achieve the desired throughput between shots scanned while improving overlay accuracy and exposure dose uniformity (Emoto, paras. [0006]-[0008]).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claim 2 above, and further in view of Yang et al. (US PGPub 2008/0275661, Yang hereinafter).
Regarding claim 4, although Huang discloses wherein the controller generates the acceleration profile when exposing each of the plurality of shot regions (Figs. 1-14, paras. [0003], [0053], [0059], [0063], [0075]-[0076], [0119]-[0120], [0129], the control system controls the magnet assemblies and actuator to move the substage 9 along a desired acceleration), Huang does not appear to explicitly describe wherein the controller generates the acceleration profile from a differentiable function with respect to time. 
Yang discloses wherein the controller generates the acceleration profile when exposing each of the plurality of shot regions from a differentiable function with respect to time (paras. [0016], [0015], [0117], [0135]-[0136], the acceleration of the movable member is arranged to correspond to a movable member trajectory having a desired velocity including sections of constant velocity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the controller generates the acceleration profile from a differentiable function with respect to time as taught by Yang as the acceleration profile generated by the controller when exposing each of the plurality of shot regions in the exposing apparatus as taught by Huang since including wherein the controller generates the acceleration profile when exposing each of the plurality of shot regions from a differentiable function with respect to time is commonly used to define the movement of the stage as desired to control the forces applied during exposure to improve imaging (see Yang, para. [0038]). 
Regarding claim 6, Huang discloses wherein the controller generates the thrust profile of each of the plurality of actuators when exposing each of the plurality of shot regions (Figs. 1-14, paras. [0003], [0053], [0059], [0063], [0075]-[0076], [0082], [0101], [0119]-[0120], [0125]-[0126], [0129], the control system controls the magnet assemblies and actuator to move the substage 9 with a desired acceleration by arranging the actuators to provide resultant forces upon the substage), but Huang does not appear to explicitly describe wherein the controller generates the thrust profile from a differentiable function with respect to time. 
Yang discloses wherein the controller generates the thrust profile of each of the plurality of actuators when exposing each of the plurality of shot regions from a differentiable function with respect to time (paras. [0016], [0015], [0117]-[0120], [0135]-[0136], the force commands are applied to the actuators to produce the acceleration sections that correspond to a velocity trajectory having sections of constant velocity).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included wherein the controller generates the thrust profile from a differentiable function with respect to time as taught by Yang as the thrust profile generated by the controller of each of the plurality of actuators when exposing each of the plurality of shot regions in the exposing apparatus as taught by Huang since including wherein the controller generates the thrust profile of each of the plurality of actuators when exposing each of the plurality of shot regions from a differentiable function with respect to time is commonly used to define the movement of the stage as desired to control the forces applied during exposure to improve imaging (see Yang, para. [0038]).


Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882